The plaintiff in error, hereinafter called the defendant, was convicted in the district court of Greer county, Okla., on a charge of operating a motor vehicle while under the influence of intoxicating liquor, and was sentenced to pay a fine of $400 and cost. Motion was filed for a new trial, and was overruled and exceptions saved. From the judgment and sentence, the defendant has appealed to this court. A petition in error was filed on the 1st day of July, 1926.
Under the rules of this court, where an appeal is not supported by brief, and no appearance is made for the plaintiff in error, it is assumed that the plaintiff has abandoned the appeal or it is without merit.
A careful examination of the record discloses that the information charges an offense; that the evidence tends to support the charge; that the instructions of the court were fair to the plaintiff in error; and that there are no fundamental errors affecting the rights of the defendant.
The judgment is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.